Exhibit 10.17

AMENDMENT NO 2 AND CONSENT
TO
EURAMAX INTERNATIONAL, INC.’S CREDIT AGREEMENT

 

 

AMENDMENT NO. 2 AND CONSENT (this “Amendment”), dated as of May 15, 2003, to the
Second Amended and Restated Credit Agreement, dated as of March 15, 2002 (as
amended to the date hereof, the “Credit Agreement”), among Euramax
International, Inc., a Delaware corporation (the “Euramax U.S.”), the Borrowers
and other Loan Parties referred to therein, the financial institutions from time
to time party thereto as lenders (the “Lenders”), the financial institutions
from time to time party thereto as issuers (the “Issuers”) and BNP Paribas,
acting through its New York branch (“Paribas”), as agent for such Lenders and
Issuers (in such capacity, the “Agent”).  Capitalized terms used herein but not
defined herein are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Lenders, the Issuers and the Agent are party to
the Credit Agreement;

WHEREAS, the Loan Parties have notified the Agent that (a) CVC Europe, Paribas
and certain other holders of Stock of Euramax U.S. (collectively, the “Sellers”)
have entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”),
dated as of April 15, 2003, together with Citigroup Venture Capital Equity
Partners, L.P. (“CVC Equity”), CVC Executive Fund LLC (“CVC Executive”) and
CVC/SSB Employee Fund, L.P. (“CVC Employee” and, together with CVC Equity and
CVC Executive, the “Buyers”), whereby the Buyers will purchase the Stock of the
Sellers in Euramax U.S., (b) Euramax U.S., the Buyers and CVC U.S. have entered
into a Securities Holders Agreement, dated as of April 15, 2003, together with
the continuing and management investors named therein (the “New Stockholders’
Agreement”), (c) the Loan Parties desire to amend and restate the Registration
Rights Agreement (such amendment and restatement, in the form presented to the
Lenders on the date hereof with such changes as may be agreed to by the
Administrative Agent, the “Securities Holders Agreement”) to account for the
changes in Stock ownership contemplated in the Stock Purchase Agreement and
(d) Euramax U.S. has entered into an Advisory Agreement (the “Advisory
Agreement”, and, together with the Stock Purchase Agreement, the New
Stockholders’ Agreement and the Securities Holders Agreement, the “Agreements”),
dated as of April 15, 2003, with CVC Management LLC, a Delaware limited
liability company (the “Advisor”) (the execution and delivery of the Agreements
together with the consummation of the stock purchase contemplated in the Stock
Purchase Agreement being herein referred to as the “Specified Transactions”);

WHEREAS, the Loan Parties have requested that the Agent and the Majority Lenders
(a) consent to the Specified Transactions, effective as of and from the
Amendment Effective Date and (b) further amend the Credit Agreement as set forth
herein; and

WHEREAS, the Lenders party to this Agreement (constituting the Majority Lenders)
and the Agent agree, subject to the limitations and conditions set forth herein,
to (a) consent to the Specified Transactions, effective as of and from the
Amendment Effective Date and (b) further amend the Credit Agreement as set forth
herein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

Section 1.              Consent

Effective as of the Amendment Effective Date and subject to the satisfaction (or
due waiver by the Agent) of the conditions set forth in Section 3 (Conditions
Precedent to the Effectiveness of this Amendment) hereof, the Lenders party to
this Amendment, constituting the Majority Lenders, and the Agent consent to the
Specified Transactions and waive any Events of Default resulting thereby under
the Credit Agreement; provided, however, that the waiver set forth in this
Section 1 shall not excuse any failure to comply after the Amendment Effective
Date with the Credit Agreement as amended hereby.

Section 2.              Amendments to the Credit Agreement

The Credit Agreement is, effective as of the Amendment Effective Date and
subject to the satisfaction (or due waiver by the Agent) of the conditions set
forth in Section 3 (Conditions Precedent to the Effectiveness of this Amendment)
hereof, hereby amended as follows:

(a)           Amendments to Article I (Definitions, Interpretation and
Accounting Terms)

(i)            The following definitions for the following terms are hereby
inserted in Section 1.1 (Defined Terms) of the Credit Agreement in the
appropriate place to preserve the alphabetical order of the definitions in such
section (and, if applicable, such definitions shall replace in their entirety
the corresponding existing definitions for such terms in such section):

“Advisor” means CVC Management LLC, a Delaware limited liability company.

“Advisory Agreement” means the Advisory Agreement, dated as of April 15, 2003,
between Euramax U.S. and the Advisor, as such agreement may be amended,
supplemented or otherwise modified from time to time to the extent permitted by
this Agreement.

“CVC U.S.” means, collectively, (a) Citicorp Venture Capital, Ltd., a New York
corporation, (b) Citigroup Venture Capital Equity Partners, L.P., a Delaware
limited partnership, (c) CVC Executive Fund LLC, a Delaware limited liability
company, and (d) CVC/SSB Employee Fund, L.P., a Delaware limited partnership.

“EBITDA” means, for any Person for any period, the Net Income (Loss) of such
Person, including the pro forma Net Income (Loss) of any other Person acquired
by such Person or a Subsidiary of such Person, for such period taken as a single
accounting period, plus, without duplication, (a) the sum of the following
amounts of such Person and its Subsidiaries (including the sum of the following
amounts on a pro forma basis of any Person acquired by such Person or a
Subsidiary of such Person) for such period determined on a

 

2

--------------------------------------------------------------------------------


 

consolidated basis in conformity with GAAP to the extent included in the
determination of such Net Income (Loss):  (i) depreciation expense,
(ii) amortization expense, (iii) Net Interest Expense, (iv) income tax expense,
(v) write-offs of goodwill as required by GAAP, (vi) non-cash charges relating
to the mark-to-market of derivative instruments as required by FAS 133, (vii)
non-cash charges relating to write-downs of long-lived assets due to impairment
as required by FASB 121, (viii) unrealized losses resulting from changes in
foreign exchange rates used to convert debt from its stated currency to the
local currency of the debtor, (ix) extraordinary losses (and other losses on
Asset Sales not otherwise included in extraordinary losses determined on a
consolidated basis in conformity with GAAP) and (x) up to $3,000,000 in expenses
related to the stock purchase contemplated in the Stock Purchase Agreement; less
(b) the sum of the following amounts of such Person and its Subsidiaries
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss):  (i) unrealized gains
resulting from changes in foreign exchange rates used to convert debt from its
stated currency to the local currency of the debtor, (ii) extraordinary gains
(and other gains on Asset Sales not otherwise included in extraordinary gains
determined on a consolidated basis in conformity with GAAP) and (iii) the Net
Income (Loss) of any other Person that is accounted for by the equity method of
accounting except to the extent of the amount of dividends or distributions paid
to such Person.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
September 25, 1996, among Euramax U.S. and the shareholders of Euramax U.S., as
such agreement may be amended by the Amended and Restated Registration Rights
Agreement, among Euramax U.S. and the shareholders of Euramax U.S., in the form
presented to the Lenders on April    , 2003 (together with such changes as may
be approved by the Administrative Agent prior to the execution and delivery
thereof), and as such amended and restated agreement may be otherwise amended,
supplemented or otherwise modified from time to time to the extent permitted by
this Agreement.

“Related Documents” means each Existing Related Document, the Advisory Agreement
and the Stock Purchase Agreement (together with the certificate delivered to the
Lenders to certify as to the consummation of the stock transfers contemplated in
the Stock Purchase Agreement).

“Stockholders Agreement” means (a) before its termination by the execution of
the Stock transfer contemplated in the Stock Purchase Agreement, the
Stockholders Agreement, dated as of December 8, 1999, among Euramax U.S. and the
stockholders of Euramax U.S. and (b) the Securities Holders Agreement, dated as
of April 15, 2003, among Euramax U.S. and the stockholders thereof, in each case
as such agreements may be amended, supplemented or otherwise modified from time
to time to the extent permitted by this Agreement.

“Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
April 15, 2003, by and among CVC Europe, Paribas and certain other holders of
Stock of Euramax U.S., as Sellers, and CVC U.S., as Buyer.

 

3

--------------------------------------------------------------------------------


 

(b)           Amendments to Article VII (Negative Covenants)

(i)            Clause (a) of Section 7.4 (Restricted Payments) of the Credit
Agreement is hereby amended by inserting immediately after the words “Stock
Equivalents” in the third line thereof and immediately prior to the word
“except” in such line the phrase “(including, without limitation, through any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, whether direct or indirect, of any Stock or Stock
Equivalent of any Loan Party now or hereafter outstanding)”.

(ii)           Clause (ii) of Section 7.10 (Transactions with Affiliates) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

(ii)           transfer, sell, lease, assign or otherwise dispose of any asset
(including, without limitation, make cash payments) to any Affiliate of any Loan
Party, including any Subsidiary of any Loan Party other than (x) in a Permitted
Merger and (y) except during the continuance of any Default or Event of Default
(where such payments shall not be permitted), the payment by Euramax U.S. to the
Advisor of, in each case pursuant to and in accordance with the terms of the
Advisory Agreement, (A) a one-time $1,000,000 transaction fee on the Closing
Date (under and as defined in the Stock Purchase Agreement) plus reasonable
out-of-pocket expenses of the Advisor, (B) annual advisory fees in an amount not
exceeding for any Fiscal Year the greater of (x) $600,000 or (y) the lesser of
(1) $1,000,000 and (2) 1% of the “Consolidated EBITDA” (as defined in the
Advisory Agreement and determined in accordance with such Advisory Agreement by
Advisor and Euramax U.S.) of Euramax U.S. and its Subsidiaries and
(C) transaction fees paid in connection with the consummation of any Investment
permitted under Section 7.6(j) or any Asset Sale permitted under
Section 7.5(c)(ii) in an amount equal to 1% of the amount of such Investment or,
as the case may be, the Fair Market Value of the assets and properties subject
to such Asset Sale and any other transaction fees payable under the Advisory
Agreement as may be consented to by the Majority Lenders.

(c)           Amendments to Article VIII (Events of Default and Cash Collateral)

(i)            Clause (j) of Section 8.1 (Events of Default) of the Credit
Agreement is hereby amended by replacing in its entirety the phrase “Any Loan
Party, CVC U.S., CVC Europe or any Subsidiary or Affiliate of any thereof” at
the very beginning thereof with the phrase “Any Loan Party or any Subsidiary of
any Loan Party”.

Section 3.              Conditions Precedent to the Effectiveness of this
Amendment

This Amendment shall become effective on the date when, and only when, each of
the following conditions precedent shall have been satisfied (the “Amendment
Effective Date”) or duly waived by the Agent:

(a)           Certain Documents.  The Agent shall have received each of the
following, each dated the Amendment Effective Date (unless otherwise agreed by
the Agent), in form and substance satisfactory to the Agent and in sufficient
copies for each Lender:

 

4

--------------------------------------------------------------------------------


 

(i)            this Amendment, duly executed by each Loan Party, the Agent and
Lenders constituting Majority Lenders;

(ii)           the Advisory Agreement and the Securities Holders Agreement, each
dated April 15,2003 and duly executed and delivered by the parties thereto;

(iii)          a certificate from CVC Equity that the Stock sale or purchase
contemplated in the Stock Purchase Agreement to be made by the Buyers and
Sellers have been consummated on the date set forth in such certificate and on
the terms set forth in the Stock Purchase Agreement; and

(iv)          such additional documentation as the Agent may reasonably require;

(b)           Corporate and Other Proceedings.  All corporate, limited liability
company, partnership and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be reasonably satisfactory in all respects to the Agent and each
Lender;

(c)           Representations and Warranties.  Each of the representations and
warranties set forth in Section 4 (Representations and Warranties) hereof shall
be true and correct on each date set forth in such Section 4; and

(d)           Fees and Expenses Paid.  The Loan Parties shall have paid all
Obligations due, after giving effect to this Amendment, on or before the
Amendment Effective Date including, without limitation, the fees set forth in
Section 5 (Fees and Expenses) hereof and all costs and expenses of the Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Agent with respect thereto and all other Loan Documents) and
all other costs, expenses and fees due under any Loan Document.

Section 4.              Representations and Warranties

On and as of the Amendment Effective Date, after giving effect to this
Amendment, each Loan Party hereby represents and warrants, as to itself and each
of its Subsidiaries, to the Agent and each Lender as follows:

(a)           Authorization; No Conflict.  The execution, delivery and
performance of this Amendment has been duly authorized by all necessary
corporate, limited liability company, partnership or other action on the part of
such Loan Party and such Subsidiaries, and this Amendment and the Loan Documents
as amended hereby, and the transactions contemplated hereby and thereby, do not
and will not (i) require any consent or approval of the stockholders of any Loan
Party or any of its Subsidiaries or any third party, other than any consents or
approvals that have already been obtained and which remain in full force and
effect, (ii) violate any Requirement of Law, (iii) result in a breach of or
constitute a default under any Contractual Obligation to which any Loan Party or
any of its Subsidiaries is a party or by which any of them or their respective
properties may be bound or affected or (iv) result in, or require, the creation
or imposition of any Lien of any nature upon or with respect to any of the
properties now owned or

 

5

--------------------------------------------------------------------------------


 

hereafter acquired by any Loan Party or any of its Subsidiaries (other than
pursuant to the Loan Documents);

(b)           Permits.  All authorizations, consents, approvals of, licenses of,
or filings or registrations with, any court or Governmental Authority, required
in connection with the execution, delivery and performance by any Loan Party of
this Amendment and the performance by each Loan Party of the Loan Documents as
amended hereby, and the consummation by each Loan Party of the transactions
contemplated hereby and thereby, have been obtained, given, filed or taken and
are in full force and effect;

(c)           Due Execution; Enforceability.  This Amendment has been duly
executed and delivered by each Loan Party and each of this Amendment and each
Loan Document as amended hereby constitutes the legal, valid and binding
obligation of each Loan Party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);

(d)           No Litigation.  There exists no judgment, order, injunction or
other restraint prohibiting or imposing materially adverse conditions upon the
execution, delivery and performance of this Amendment or the Loan Documents as
amended hereby or upon the consummation of the transactions contemplated hereby
or thereby;

(e)           No Material Adverse Effect.  None of the transactions contemplated
by this Amendment or the Loan Documents as amended hereby will result in a
Material Adverse Effect, and the execution, delivery and performance of this
Amendment will not adversely affect the Liens of any Collateral Document;

(f)            Related Documents.  No provision of any Related Document or any
other Contractual Obligation of any Loan Party would prohibit, restrict or
impose any conditions on this Amendment or the other Loan Documents as amended
hereby, and no consent under any Related Document or other Contractual
Obligation (other than consents that have already been obtained and remain in
full force and effect) is required for the execution, delivery or performance of
this Amendment, or the other Loan Documents as amended hereby, or for the
consummation of any of the transactions contemplated hereby, including the
transactions contemplated by the amendments set forth herein except as
specifically contemplated hereby;

(g)           Representations and Warranties.  Each of the representations and
warranties contained in any Loan Document are true and correct on and as of the
Amendment Effective Date, in each case as if made on and as of such date and
except to the extent that such representations and warranties specifically
relate to a specific date, in which case such representations and warranties are
true and correct as of such specific date; provided, however, that references
therein to the “Credit Agreement” of Sections thereof shall be deemed to refer
to the Credit Agreement as amended hereby and after giving effect to the
consents and waivers set forth herein; and

(h)           Events of Default.  No Default or Event of Default has occurred
and is continuing (except for those duly waived hereby).

 

6

--------------------------------------------------------------------------------


 

Section 5.              Fees and Expenses

The Loan Parties jointly and severally agree to pay on demand in accordance with
the terms of Section 10.4(a) (Costs and Expenses) of the Credit Agreement all
reasonable costs and expenses of the Agent incurred in connection with the
preparation, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith (including, without limitation,
the reasonable fees and out-of-pocked expenses of counsel for the Agent with
respect thereto and all other Loan Documents).

Section 6.              Reference to the Effect on the Loan Documents

(a)           As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.  Each of the table of contents
and lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

(b)           Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, Issuers, Arranger or the Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(d)           This Amendment is a Loan Document.

Section 7.              Consent of Guarantors

Each Guarantor hereby consents to this Amendment and agrees that the terms
hereof shall not affect in any way its obligations and liabilities under the
Loan Documents (as amended and otherwise expressly modified hereby), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended and otherwise expressly modified
hereby).

Section 8.              Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

7

--------------------------------------------------------------------------------


 

Section 9.              Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York (without giving effect to any conflict of law provision to
the extent such provision would require the application of any law other than
that of the State of New York).

Section 10.            Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section. 
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parentheses to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.  If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 11.            Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 12.            Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any Person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
Person.

Section 13.            Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 14.            Waiver of Jury Trial

EACH LOAN PARTY HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE AGENT, ANY ISSUER, ANY LENDER OR
ANY LOAN PARTY WITH RESPECT TO THIS AMENDMENT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDERS ENTERING INTO THIS AGREEMENT.

[SIGNATURE PAGES FOLLOW]

 

 

8

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX INTERNATIONAL HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX EUROPEAN HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX CONTINENTAL LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO EURAMAX' INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EURAMAX EUROPEAN HOLDINGS B.V.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX EUROPE LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX NETHERLANDS B.V.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX EUROPE B.V.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ELLBEE LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO EURAMAX' INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EURAMAX COATED PRODUCTS LIMITED

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EURAMAX COATED PRODUCTS B.V.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AMERIMAX HOLDINGS, INC.
AMERIMAX FABRICATED PRODUCTS, INC.
AMERIMAX BUILDING PRODUCTS, INC.
AMERIMAX COATED PRODUCTS, INC.
AMERIMAX RICHMOND COMPANY
AMERIMAX HOME PRODUCTS, INC.
AMERIMAX LAMINATED PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

FABRAL HOLDINGS, INC.

 

 

(f/k/a Gentek Holdings, Inc.)

 

FABRAL, INC.

 

 

(f/k/a Gentek Building Products, Inc.)

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO EURAMAX' INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

BNP

PARIBAS,

 

 

as the Agent, the Issuer, the Swing Loan Lender and a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO EURAMAX' INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

FLEET NATIONAL BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

SUNTRUST BANK, ATLANTA,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

WACHOVIA BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO EURAMAX' INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------